UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4607


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MARVIN WILBERT POWELL,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:04-cr-00356-F-1)


Submitted:    April 30, 2009                 Decided:   June 19, 2009


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.C., Wilmington, North
Carolina, for Appellant.   George E. B. Holding, Acting United
States Attorney, Anne M. Hayes, Jennifer P. May-Parker,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following a jury trial, Marvin Powell was convicted

of: (1) aiding and abetting another in possessing with intent to

distribute fifty grams or more of cocaine base and a quantity of

cocaine, in violation of 21 U.S.C. § 841(a)(1) (2006) (Count

One); (2) conspiracy to possess with intent to distribute fifty

grams or more of cocaine base and a quantity of cocaine, in

violation of 21 U.S.C. § 846 (2006) (Count Two); (3) possession

with intent to distribute marijuana, in violation of 21 U.S.C.

§ 841(a)(1)     (Count         Three);     (4)    possession      of    a     firearm   in

furtherance     of    a    drug       trafficking        crime,    in       violation   of

18 U.S.C. § 924(c)(1) (2006) (Count Four); and (5) being a felon

in   possession      of        a    firearm,      in   violation        of    18   U.S.C.

§§ 922(g)(1) (2006), 924 (2006) (Count Five).                      On appeal, Powell

argues his sentence is unreasonable in light of the sentence a

co-defendant received and the sentences other similarly situated

defendants have received in this circuit.                   We affirm.

              This court reviews a sentence imposed by a district

court under a deferential abuse of discretion standard.                            United

States   v.    Evans,      526      F.3d   155,    161     (4th    Cir.      2008).     In

reviewing a sentence, we must first ensure that the district

court    committed        no       procedural     error,    such       as    failing    to

calculate     (or    improperly         calculating)       the    Guidelines       range,

treating the Guidelines as mandatory, failing to consider the

                                             2
§ 3553(a)      factors,     selecting     a        sentence    based    on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence - including an explanation for any deviation from the

Guidelines range.          Gall v. United States, 128 S. Ct. 586, 597

(2007).     If there are no procedural errors, we then consider the

substantive reasonableness of the sentence.                    Id.     A substantive

reasonableness review entails taking into account the totality

of the circumstances, including the extent of any variance from

the Guidelines range.          United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007) (quotations and citation omitted).                       While we

may   presume    a   sentence      within      the    guidelines       range   to   be

reasonable, we may not presume a sentence outside the range to

be unreasonable.       Id.     Even if the reviewing court would have

reached a different result, this fact alone is insufficient to

justify reversal of the district court.                Id. at 474.

            Powell’s       claim   that       his    sentence     is    unreasonable

because it fails to consider the disparity between his sentence

and that of a co-defendant is without merit.                    Many valid factors

can   result    in   the    imposition        of     different    sentences     among

co-defendants.       Here, for example, Powell’s co-defendant pled

guilty and cooperated with the Government.                    See United States v.

Abu Ali, 528 F.3d 210, 264 (4th Cir. 2008).                          Therefore, the

district court did not abuse its discretion in rejecting this

argument.

                                          3
              Next, Powell’s claim that his sentence is unreasonable

in light of sentences other similarly situated defendants have

received      is    raised   for   the    first     time    on   appeal    and   is,

therefore, subject to plain error review.                   Plain error requires

Powell to establish that: (1) there was error; (2) the error was

“plain;”    and     (3)   the   error    affected    his     substantial    rights.

United States v. Olano, 507 U.S. 725, 732 (1993).                      Even if he

makes this showing, “Rule 52(b) leaves the decision to correct

the forfeited error within the sound discretion of the court of

appeals.”      Id. (quoting United States v. Young, 470 U.S. 1, 15

(1985) (internal quotations omitted)).                     We have reviewed the

record and the briefs submitted by the parties and determine

that Powell fails to establish plain error.                  The record does not

indicate      any    significant    procedural       error    committed     by   the

district court in sentencing Powell, and we find his sentence is

substantively reasonable.

              Accordingly, we deny Powell’s motion to supplement his

brief   and    affirm     the   judgment      of   the     district   court.      We

dispense with oral argument as the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          4